         Case 1:16-cr-10343-ADB Document 568 Filed 12/05/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                       )       CRIMINAL NO. 16-10343-ADB
                                                )
                v.                              )
                                                )
MICHAEL L. BABICH, ET. Al.                      )
                                                )
          Defendants.                           )
                                                )

                      GOVERNMENT’S MOTION IN LIMINE TO ADMIT
                     SUMMARY EXHIBITS OF VOLUMINOUS RECORDS

        The United States of America, respectfully moves to admit to admit summary exhibits

pursuant to Federal Rule of Evidence 1006 at trial. However, the government continues to

finalize its exhibits, including charts and summaries, and respectfully requests to supplement this

motion once its exhibit list has been disclosed.

        According to counsel, the defendants also intend to introduce summary exhibits and join

in this request to hold this issue in abeyance until it ripens.

        WHEREFORE, the United States respectfully requests the Court hold this issue in

abeyance pending the deadline for delivery of exhibit lists.

                                                ANDREW E. LELLING
                                                United States Attorney

Dated: December 5, 2018                 By:     /s/ David G. Lazarus
                                                K. NATHANIEL YEAGER (BBO # 630992)
                                                DAVID G. LAZARUS (BBO #624907 )
                                                FRED WYSHAK, JR. (BBO #535940)
                                                Assistant U.S. Attorneys
                                                One Courthouse Way, Ste. 9200
                                                Boston, MA 02210
                                                (617) 748-3100
                                                david.lazarus2@usdoj.gov
                                                nathaniel.yeager@usdoj.gov
                                                fred.wyshak@usdoj.gov
         Case 1:16-cr-10343-ADB Document 568 Filed 12/05/18 Page 2 of 2




                                    Certificate of Compliance

       I certify that I have conferred with opposing counsel and have attempted in good faith to
resolve or narrow the issue.


                                              /s/ David G. Lazarus _____
                                              David G. Lazarus
                                              Assistant United States Attorney
Dated: December 5, 2018


                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                              /s/ David G. Lazarus _______
                                              David G. Lazarus
Dated: December 5, 2018                       Assistant U.S. Attorney




                                                 2
